People ex rel. Giovanniello v Brann (2020 NY Slip Op 04399)





People ex rel. Giovanniello v Brann


2020 NY Slip Op 04399


Decided on August 5, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SHERI S. ROMAN
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2020-05418

[*1]The People of the State of New York, ex rel. Paul Giovanniello, on behalf of Jahmanni Anduze, petitioner,
vCynthia Brann, etc., respondent.


Brooklyn Defender Services, Brooklyn, NY (Paul Giovanniello pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Ebonie P. Legrand, Leonard Joblove, and Ann Bordley of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus to release Jahmanni Anduze on his own recognizance or, in the alternative, to set reasonable bail upon Kings County Docket No. CR-008436-20KN.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner has not demonstrated that the detention of Jahmanni Anduze pursuant to a felony complaint is illegal (see CPLR 7002[a]; 7010[a]; People ex rel. DeLia v Munsey, 26 NY3d 124, 127-128). Under the circumstances of this case, the People demonstrated good cause for the delay in conducting a preliminary hearing or obtaining an indictment (see CPL 180.80[3]; Executive Order [Cuomo] No. 202.28 [9 NYCRR 8.802.28]; People ex rel. Gelormino v Brann, ___ AD3d ___, 2020 NY Slip Op 04133 [2d Dept]; People ex rel. Rolls v Brann, ___ AD3d ___, 2020 NY Slip Op 03922 [2d Dept]; People ex rel. Nevins v Brann, ___ AD3d ___, 2020 NY Slip Op 03797 [2d Dept]). We note that grand juries are scheduled to begin reconvening in Kings County on August 10, 2020. Disposition of this felony complaint or a preliminary hearing thereon should commence no later than August 20, 2020.
The bail determination of the Criminal Court of the City of New York, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230).
SCHEINKMAN, P.J., ROMAN, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court